IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 96-10227
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RICHARD HOWARD FANTROY,

                                           Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:95-CR-248-D-1
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Richard Howard Fantroy appeals the sentence imposed by the

district court following entry of his guilty plea to count 12 of

a superseding indictment charging him with mail fraud and aiding

and abetting.   Fantroy argues that the district court erred in

holding him responsible for the total amount lost by the victims

of his mail-fraud scheme because the amounts used to calculate

the total base offense level were not shown to be part of the

same “scheme” of “course of conduct.”    Because this issue was not

     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                            No. 96-10227
                                - 2 -

raised in the district court, we review for plain error.    United

States v. Calverley, 37 F.3d 160, 162-64 (5th Cir. 1994) (en

banc), cert. denied, 115 S. Ct. 1266 (1995).

     Fantroy’s argument borders on frivolity.   In furtherance of

the scheme to which he pleaded guilty, Fantroy staged automobile

accidents, recruited other persons, and processed false insurance

claims.   Clearly, the individual crimes involved “common victims,

common accomplices, common purpose, [and] similar modus

operandi.”   U.S.S.G. § 1B1.3 comment. (n.9(A)); see United States

v. Lghodaro, 967 F.2d 1028, 1030 (5th Cir. 1992); United States

v. Richardson, 925 F.2d 112, 115-16 (5th Cir.), cert. denied, 501
U.S. 1237 (1991).

     Fantroy also argues that certain of the individual

transactions should not have been counted as relevant conduct

because they were outside of the statute of limitations.

Statutes of limitations do not limit consideration of what is and

is not relevant conduct.    See United States v. Vital, 68 F.3d
114, 118 (5th Cir. 1995).

     AFFIRMED.